Accordingly, having considered the petition and the
                  supporting documentation, we conclude that Burris's offense does not
                  warrant the imposition of a temporary suspension or referral to the
                  disciplinary board at this time.
                              It is so ORDERED.




                                                     Pickering
                                                                   7
                                                                              J.
                                                     Parraguirre


                                                                              J.
                                                     Saitta


                  cc: David A. Clark, Bar Counsel
                       State Bar of Nevada/Las Vegas
                       Law Office of Betsy Allen




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ea